DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on July 28, 2022 for the application filed May 15, 2020 which claims priority to a provisional application filed on May 15, 2019. Claims 1-2, 7, 15 and 19-20 have been amended, claim 5 has been cancelled and claim 21 has been newly added. Claims 1-4 and 6-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 6-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Pub. No. 2016/0110780) in view of Kangas (U.S. Pub. No. 2009/0066515).
Regarding claim 1, DeBusk discloses a method for data processing at an inventory management system (Abstract), comprising: 
receiving, from a radio frequency identifier sensor that is configured to monitor a plurality medical items stored in an inventory space of a medical facility, an indication of removal of one or more medical items of the plurality of medical items from the inventory space (Paragraph [0049], FIG. 2 depicts a process 40 for providing access to DMEPOS items in the inventory space of the customer facility, for logging removal of inventory items, and for billing the patient accordingly. Paragraph [0053], When the user selects one or more items from the shelves, bins, or drawers of the inventory space (step 54), the selection is sensed by one or more of the inventory sensors 24 and corresponding selection data is provided to the inventory client application 20 (step 55). Paragraph [0036], In some embodiments, the inventory sensors 24 include RFID sensors that sense the presence of RFID tags attached to DMEPOS items or other medical items within the inventory space.); 

generating, based at least in part on the received indication, a record of removal of the one or more medical items from the inventory space at the inventory management system, wherein the record specifies item usage information that is associated with an identity of the user that removed the one or more medical items (Paragraph [0053], When the user selects one or more items from the shelves, bins, or drawers of the inventory space (step 54), the selection is sensed by one or more of the inventory sensors 24 and corresponding selection data is provided to the inventory client application 20 (step 55). Paragraph [0055], The inventory client application 20 saves data regarding the removal of items from inventory (also referred to as item usage data) and data indicating the item/patient association (step 58). Paragraph [0062], By logging access and exit events for specific users, the system 10 keeps track of each user that accesses the inventory space, and it associates the items removed from or added to inventory with the dates/times that each user accessed the inventory space. This provides for user accountability in the inventory process.); 
storing, in association with the record of removal, an identity of the user that removed the one or more medical items based at least in part on receiving the indication of the removal (Paragraph [0055], The inventory client application 20 saves data regarding the removal of items from inventory (also referred to as item usage data) and data indicating the item/patient association (step 58). Paragraph [0062], By logging access and exit events for specific users, the system 10 keeps track of each user that accesses the inventory space, and it associates the items removed from or added to inventory with the dates/times that each user accessed the inventory space.); and 
transmitting, to a client application associated with the inventory management system, an indication of the record specifying the item usage information and the identity of the user (Paragraph [0050], Rather, the system determines the identity of the user at the time of entry based on information stored in the database 29 and correlates the user identity information to inventory activities performed while the user has access to the inventory space. Paragraph [0062], By logging access and exit events for specific users, the system 10 keeps track of each user that accesses the inventory space, and it associates the items removed from or added to inventory with the dates/times that each user accessed the inventory space. This provides for user accountability in the inventory process. Paragraph [0064], The inventory client application 20 then updates a user entry log to record this user access event, with the date and time of access and the name/ID number of the user (step 90). Alternatively or in addition, the inventory server application 32 may update a user access log maintained on the service provider server 30.).
DeBusk does not appear to explicitly disclose receiving, based at least in part on receiving the indication of removal from the radio frequency identifier sensor, an image of a user that removed the one or more medical items, the image being captured by at least one camera positioned at the inventory space; or that the image of the user that removed the one or more medical items is stored in association with the record of removal.
	Kangas teaches that it was old and well known in the art of inventory security at the time of the filing to receive, based at least in part on receiving the indication of removal from the radio frequency identifier sensor, an image of a user that removed the one or more items, the image being captured by at least one camera positioned at the inventory space; and store, in association with the record of removal, the image of the user that removed the one or more items (Kangas, paragraph [0029], When the shopper removes an item from display case 145, for example, a security sensor such as an RFID antenna that protects the display case senses that the item has been removed, and RFID antenna control processor 155 preferably transmits 135 a notification to security system processor 105. Paragraph [0042], In preferred embodiments, the serial number of an item which is missing from the newly-polled list is stored in a Removed Item List (Block 400) for this protected area. Paragraph [0045], Surveillance camera 140 preferably captures a photographic image of the shopper (Block 415). In Block 420, this image and an association of the image with the removed item having serial number ‘x’ is transmitted to security system control software (see reference number 115 of FIG. 1). The image (and/or video, as appropriate) is then sent to server 175 for storage and processing, in preferred embodiments.) to prevent theft from inventory (Kangas, paragraph [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art of inventory security at the time of the filing to modify the method of DeBusk to include receiving, based at least in part on receiving the indication of removal from the radio frequency identifier sensor, an image of a user that removed the one or more medical items, the image being captured by at least one camera positioned at the inventory space; and such that the image of the user that removed the one or more medical items is stored in association with the record of removal, as taught by Kangas, in order to prevent theft from inventory in an unsecured space (DeBusk, paragraph [0033], In some embodiments, the inventory space may be an unsecured space into which anyone may enter or gain access.).

Regarding claim 2, DeBusk does not appear to explicitly disclose, but Kangas teaches that it was old and well known in the art of inventory security at the time of the filing to perform monitoring, in response to receiving the indication of the removal, a duration of item removal associated with the one or more medical items; determining that the duration of item removal exceeds a threshold time; and transmitting, to the client application associated with the inventory management system, an alert indicating that the duration of item removal exceeds the threshold time (Kangas, paragraph [0052], Block 340 tests to see if a “S/N Removed Timer2” has ended for any items from this protected area. If so, then for each of those items, control transfers to the logic depicted in FIG. 7. Paragraph [0053], Block 700 preferably adds the item's serial number to an Item Theft List. In Block 705, security personnel are notified. As mentioned earlier, this notification may be sent in a way that prevents the suspected thief from being warned, for example by sending a message to a mobile device of the security personnel. The captured image of the shopper may be included with this notification.) to prevent theft from inventory (Kangas, paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art of inventory control at the time of the filing to modify the method of DeBusk to include monitoring, in response to receiving the indication the removal, a duration of item removal associated with the one or more medical items; determining that the duration of item removal exceeds a threshold time; and transmitting, to the client application associated with the inventory management system, an alert indicating that the duration of item removal exceeds the threshold time, as taught by Kangas, in order to prevent theft from inventory.

Regarding claim 6, DeBusk further discloses wherein generating the record of removal comprises: assigning the one or medical items to the user, wherein the user is an authorized clinician (Paragraph [0030], As the term is used herein, “customer” generally refers to a medical facility where medical diagnostic and treatment procedures are performed, such as a hospital, outpatient surgical center, physician's office, clinic, or therapy office. The term “customer” may also refer to any consumer of products/supplies that are inventoried and managed using the system described herein. Accordingly, one or more of the components of the customer computer network 12 may be located within a hospital, clinic, doctor's office, or other medical facility. Paragraph [0050], Rather, the system determines the identity of the user at the time of entry based on information stored in the database 29 and correlates the user identity information to inventory activities performed while the user has access to the inventory space. Paragraph [0062], By logging access and exit events for specific users, the system 10 keeps track of each user that accesses the inventory space, and it associates the items removed from or added to inventory with the dates/times that each user accessed the inventory space. This provides for user accountability in the inventory process.).

Regarding claim 7, DeBusk further discloses detecting, via the client application associated with the inventory management system, an access request to the record of the one or more medical items, the access request received from the user that is an authorized user; and transmitting, in response to the access request, an indication of information for a plurality of patients associated with the medical facility (Paragraph [0051], If the user's credentials are authenticated, the inventory client application 20 executes a command to unlock a door or other access port to the inventory space (step 48) and the user may access the space (step 50), The inventory client application 20 then updates a user entry log to record this user access event, with the date and time of access and the name/ID number of the user (step 52). Paragraph [0053], When the user selects one or more items from the shelves, bins, or drawers of the inventory space (step 54), the selection is sensed by one or more of the inventory sensors 24 and corresponding selection data is provided to the inventory client application 20 (step 55). In a preferred embodiment, a list of the selected items is then displayed on the display screen 19 for viewing by the user. Paragraph [0054], In one embodiment, the user uses the input device 21 to input information that the inventory client application 20 uses to associate each selected item with a currently admitted or checked-in patient in the facility (step 56). To input this information, the user may select the patient's name from a list displayed on the display device 19, which list is generated from data accessed from the EMR computer system 26. Alternatively, the user may scan a barcode assigned to the patient that is attached to the patient's chart/paperwork. In other embodiments, the patient is associated with the selected DMEPOS item by patient information included in RFID tag on the patient's chart/paperwork.).

Regarding claim 8, DeBusk further discloses accessing a patient database for the plurality of patients to retrieve the information for the plurality of patients (Paragraph [0054], To input this information, the user may select the patient's name from a list displayed on the display device 19, which list is generated from data accessed from the EMR computer system 26.).

Regarding claim 9, DeBusk further discloses receiving, from the client application and from the user as an authorized user, an indication of an assignment of a medical item of the one or more medical items to a patient of the medical facility (Paragraph [0054], In one embodiment, the user uses the input device 21 to input information that the inventory client application 20 uses to associate each selected item with a currently admitted or checked-in patient in the facility (step 56).).

Regarding claim 10, DeBusk further discloses generating, based at least in part on the indication of the assignment, one or more forms based at least in part on information associated with the patient; and transmitting, to the client application, an indication of the one or more forms (Paragraph [0055], The inventory client application 20 saves data regarding the removal of items from inventory (also referred to as item usage data) and data indicating the item/patient association (step 58). The item usage data and item/patient association data are sent to the patient billing/claims computer system 28 for further processing (step 64). For example, the patient billing/claims computer system 28 may use this data to submit claims for payment to appropriate insurance providers.).

Regarding claim 11, DeBusk further discloses generating, based at least in part on receiving the indication of the assignment, a bill estimation using information association with the patient; and transmitting, to the client application, an indication of the bill estimation (Paragraph [0056], In one preferred embodiment, the patient billing/claims computer system 28 executes a billing process as depicted in FIG. 5. First, the patient's insurance carrier is identified (step 140). This determination may be made based on patient records stored in the EMR computer system 26 (FIG. 1). The system then identifies the DME supplier that is the preferred biller for the patient's insurance carrier (step 142). Paragraph [0056], As shown in FIG. 5, if the Service Provider is the DME supplier that is the preferred biller for the patient's insurance carrier (step 144), the Service Provider bills the insurance carrier for the dispensed DME item (step 150). If the Service Provider is not the preferred biller for the patient's insurance carrier (step 144), billing information for the dispensed item is sent to the preferred biller so the preferred biller can bill the patient's insurance carrier (step 146). Also see paragraph [0067].).

Regarding claim 12, DeBusk further discloses wherein generating the bill estimation comprises: retrieving insurance eligibility information based at least in part on insurance information associated with the patient (Paragraph [0056], In one preferred embodiment, the patient billing/claims computer system 28 executes a billing process as depicted in FIG. 5. First, the patient's insurance carrier is identified (step 140). This determination may be made based on patient records stored in the EMR computer system 26 (FIG. 1). The system then identifies the DME supplier that is the preferred biller for the patient's insurance carrier (step 142). Paragraph [0078], The customer computer 18 also accesses the inventory of items in the discharge closet from the database 36 and determines which items are covered by the patient's insurance provider (step 208)).

Regarding claim 13, DeBusk further discloses receiving, from the client application, payment information associated with payment of at least a copay associated with the assignment of the medical item to the patient (Paragraph [0025], Typically, patient intake (step 112) includes collecting of basic demographic and medical information about the patient, as well as payment responsibility information, such as insurance information (either private insurance or information regarding participation in a government program such as Medicare/Medicaid). This information is recorded in the patient record/chart, which is typically created in electronic form in a pre-existing information system resident in the treatment facility.).

Regarding claim 14, DeBusk further discloses updating inventory information for the assigned medical item associated with the inventory space, the medical facility, or both, based at least in part on receiving the indication of the assignment (Paragraph [0060], With reference again to FIG. 2, based on the item usage data, the inventory client application 20 determines whether the remaining quantity of inventory items is below a predetermined minimum threshold (step 66). If so, the inventory client application 20 places an order for some quantity of the items via the Internet connection to the Service Provider's EDI server 34 (step 68).).

Regarding claim 15, DeBusk further discloses generating a purchase order for one or more additional medial items of the assigned medical item based at least in part on updating the inventory information; and transmitting the purchase order for the one or more additional medical items to a supplier associated with the assigned medical item (Paragraph [0060], With reference again to FIG. 2, based on the item usage data, the inventory client application 20 determines whether the remaining quantity of inventory items is below a predetermined minimum threshold (step 66). If so, the inventory client application 20 places an order for some quantity of the items via the Internet connection to the Service Provider's EDI server 34 (step 68).).

Regarding claims 19-20: all limitations as recited have been analyzed and rejected with respect to claim 1.  Claim 19 pertains to an apparatus, corresponding to the method of claim 1. Claim 20 pertains to a non-transitory computer-readable medium storing code for data processing at an inventory management system, the code comprising instructions executable by a processor, corresponding to the method of claim 1. Claims 19-20 do not teach or define any new limitations beyond claim 1 apart from the processor and memory storing instruction executable by the processor to perform the method of claim 1 which is disclosed in DeBusk in paragraph [0007]; therefore claims 19-20 are rejected under the same rationale.

Regarding claim 21, DeBusk further discloses wherein the inventory space is an open inventory space that is accessible by authorized and unauthorized users in the medical facility (Paragraph [0033], In some embodiments, the inventory space may be an unsecured space into which anyone may enter or gain access.).

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Pub. No. 2016/0110780) in view of Kangas (U.S. Pub. No. 2009/0066515) and Seaman et al. (U.S. Pub. No. 2018/0278897).
Regarding claim 3, DeBusk further discloses determining that the identity of the user is an unknown identity (Paragraph [0051], If the user's credentials are not authenticated (step 46), the door of the inventory space remains locked and no further action is taken, other than to log a failed entry attempt.), but does not appear to explicitly disclose transmitting, to the client application, an alert indicating that the one or more medical items have been removed by the user with the unknown identity, wherein the alert includes a link for accessing the image.
Seaman teaches that it was old and well known in the art of security systems at the time of the filing to perform determining that the identity of the user is an unknown identity (Seaman, paragraphs [0023], A thief may easily circumvent fixed cameras such as those on building 140 or fixed structure 150, and even if some images from these cameras capture the thief, the limited number of images may not provide enough detail or resolution to identify the thief, goods being taken, or other similar information.); and transmitting, to the client application, an alert indicating that the one or more medical items have been removed by the user with the unknown identity, wherein the alert includes a link for accessing the image (Seaman, paragraph [0068], From block 412 the process proceeds to block 420 in which image capture may occur. Such image capture may be continuous in some embodiments. For example, the trigger event may indicate to the processor to start capturing continuous video for the next five minutes. The captured information may be conveyed to a central server in some embodiments to alert security and to provide information to security. In other embodiments the captured information may be stored on the image sensor apparatus for later processing. Also see paragraphs [0024], [0028] and [0107].) to provide better security (Seaman, paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art of security systems at the time of the invention to modify the method of DeBusk to include transmitting, to the client application, an alert indicating that the one or more medical items have been removed by the user with the unknown identity, wherein the alert includes a link for accessing the image, as taught by Seaman, in order to provide better security. 

Regarding claim 4, DeBusk as modified by Seaman further discloses transmitting, Paragraph [0055], The inventory client application 20 saves data regarding the removal of items from inventory (also referred to as item usage data) and data indicating the item/patient association (step 58). The item usage data and item/patient association data are sent to the patient billing/claims computer system 28 for further processing (step 64). For example, the patient billing/claims computer system 28 may use this data to submit claims for payment to appropriate insurance providers.).
DeBusk further discloses determining the appropriate entity to seek reimbursement for the medical items that are removed (Paragraph [0082]). When modified by Seaman, this would be an insurance provider which cover losses due to theft, fire, or other events, as is known in the art.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (U.S. Pub. No. 2016/0110780) in view of Kangas (U.S. Pub. No. 2009/0066515) and Streebin et al. (U.S. Pub. No. 2018/0240066).
Regarding claim 16, DeBusk does not appear to explicitly disclose, but Streebin teaches that it was old and well known in the art of shipping services at the time of the filing wherein the order is generated based at least in part on a minimum freight determination associated with the supplier (Streebin, see fig. 4 and paragraph [0062].) to reduce the time and/or expense of shipping objects to customers (Streebin, paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art of shipping services at the time of the invention to modify the order generation of DeBusk, such that the order is generated based at least in part on a minimum freight determination associated with the supplier, as taught by Streebin, in order to reduce the time and/or expense of shipping objects to customers.

Regarding claim 17, DeBusk does not appear to explicitly disclose, but Streebin teaches that it was old and well known in the art of shipping services at the time of the filing wherein the minimum freight determination aggregates one or more other medical items associated with the supplier (Streebin, fig. 4 and paragraph [0062].) to reduce the time and/or expense of shipping objects to customers (Streebin, paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art of shipping services at the time of the invention to modify the order generation of DeBusk, such that the minimum freight determination aggregates one or more other medical items associated with the supplier, as taught by Streebin, in order to reduce the time and/or expense of shipping objects to customers.

Regarding claim 18, DeBusk does not appear to explicitly disclose, but Streebin teaches that it was old and well known in the art of shipping services at the time of the filing to perform transmitting, to the client application, an alert indication of a minimum freight determination, a deadline associated with the purchase order, or a combination thereof, wherein the purchase order is generated based at least in part on the alert indication (Streebin, fig. 4 and paragraph [0062].) to reduce the time and/or expense of shipping objects to customers (Streebin, paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art of shipping services at the time of the invention to modify the order generation of DeBusk, such that the minimum freight determination aggregates one or more other medical items associated with the supplier, as taught by Streebin, in order to reduce the time and/or expense of shipping objects to customers.

Response to Arguments
Applicant's arguments filed July 28, 2022 regarding claims 1-4 and 6-21 being rejected under 35 U.S.C. §101 have been fully considered and are persuasive. The rejection under 35 U.S.C. §101 has been withdrawn.
Specifically, while generating a record of removal of items from an inventory space may be a method of organizing human activity, the amended claims are now directed towards using RFID sensors and cameras to associate the removal of an item with an image/identity of a user who removed the item, which is not a human activity or an abstract idea under step 2A prong one.

Applicant's arguments filed July 28, 2022 regarding claims 1-4 and 6-21 being rejected under 35 U.S.C. §102/103 have been fully considered but they are either moot in view of the new grounds of rejection or are not persuasive. 
Regarding claims 1, 19 and 20, Applicant argues that DeBusk is concerned with a locked inventory space in which a user gains access using credentials via a camera and facial recognition software and that these credentials are used to log the identity of the user who removed items, but does not disclose receiving an indication of removal of items from a radio frequency identifier sensor or an image of a user that removed the one or medical items. 
However, as discussed in the instant rejection, DeBusk discloses using RFID inventory sensors to sense the removal of items from the inventory (DeBusk, paragraphs [0036] and [0053]) and considers that the inventory space may be an unsecured space into which anyone may enter or gain access (DeBusk, paragraph [0033]) and Kangas teaches to receive an image of a user that removed an item as determined via RFID. Therefore, when the inventory space is unsecured, it would be obvious to associate the removal of an item with an image of the user and/or identity of the user (i.e. via facial recognition) who removed the item for user accountability in the inventory process (DeBusk, paragraph [0062]). 

Regarding claims 2 and 21, the arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686